Per Curiaji.'
This cause having been considered by the court, and Mr. Chief Justice Whitfield, Mr. Justice Taylor, and Mr. Justice Shackleford being of opinion that the judgment should be affirmed, while Mr. Justice Cockrell, Mr. Justice Hocker and Mr. Justice Parkhill are of opinion that the judgment should be reversed, and there being no prospect of a change of judicial opinion, the judgment should be affirmed on the authority of State ex rel., Hampton v. McClung, 47 Fla. 224, 37 South. Rep, 51; and it is so ordered.